2. Implication of the UN forces in sexual abuses in Liberia and in Haiti
The next item on the agenda is the debate on the implication of the UN forces in sexual abuses in Liberia and in Haiti.
author. - (ES) Mr President, why are we talking about the United Nations? Because the European Union is the main donor of the funds that make it possible for that wonderful invention to operate.
I have here with me Nirj Deva, who is a fierce advocate of the necessary role that the United Nations must play in the world.
A hundred thousand people are working for the United Nations to maintain peace in the world and practically every single one of them does their work very well, but there have been accusations of, and complaints about, crimes of sexual abuse, child prostitution and paedophilia. There have been accusations in the Republic of Congo, in Kosovo and now in Liberia and in Haiti, the country from which I have just returned.
Since 1994, amongst the one hundred thousand personnel deployed as peace-keeping forces, more than three hundred cases of sexual crimes against children, against people with few resources, have been investigated. As a result of the three hundred and nineteen cases investigated, one hundred and seventy-nine soldiers have been found guilty. If we are going to maintain peace and if we need the Member States of the United Nations to send personnel, we must do everything we can to ensure that they are going to maintain peace and not to indulge in sexual tourism paid for essentially with Europeans' money.
This Resolution is therefore intended to praise the role of the United Nations, but also to state that we need the Member States responsible for peace-keeping forces and soldiers to behave in a civil manner that respects human rights.
We must therefore prevent any more rapes of women and children, we must prevent paedophilia and we must stop European money being used, via the United Nations, for the purposes of committing sexual crimes.
author. - (PT) It has been well documented that there have been complaints of children being subject to rape and forced into prostitution by UN peacekeeping forces in Haiti and Liberia. This follows on from other similar scandals, including paedophilia perpetrated by UN personnel in the Democratic Republic of Congo and the trafficking of human beings in Kosovo.
These are deeply shocking acts, which we condemn, and we would like measures to be put in place to prevent such acts from happening again. We are in denial about the fact that these acts of sexual abuse and exploitation and other forms of criminal behaviour committed by UN staff, which violate human rights and which run counter to, and are a betrayal of, the UN's humanitarian and peacekeeping mission take place. As the resolution to which we put our name stresses, we know that action has been taken in the form of inquiries and disciplinary measures. As recent cases show, however, the troops' countries of origin too must take action to prevent any repetition and to ensure that the outstanding work of the majority is not tainted.
We also call on the UN to take steps to protect vulnerable people such as women, children and refugees in areas in which its troops are operating. We call on the Commission and the Member States, moreover, also to support initiatives aimed at safeguarding the rights of women in conflict or post-conflict zones and to take economic and social measures to make these women less vulnerable to sexual exploitation.
author. - (PL) Mr President, in the last century the gravest cause for concern were aggressive superpowers such as Germany under Hitler or the Soviet Union. Unfortunately, these problems did not end with the turn of the century. In the 21st century we are still encountering violence and inhuman, humiliating treatment of others. This is particularly regrettable when the organisations whose duty it is to help nations which have been oppressed and suffered injustices send in peacekeeping personnel who, instead of bringing help, bring more suffering and humiliation.
Such is the situation in Liberia and Haiti at the moment. Instead of maintaining security, peace and respect for individual rights the peacekeepers have been engaging in the disgraceful practice of sexually abusing women and young girls. There have even been cases of children being raped and forced into prostitution. Any kind of sexual abuse and other forms of criminality that are blatant violations and betrayals of peacekeeping and humanitarian missions by UN personnel, and which are infringements of human rights, must be condemned categorically.
The people in question have suffered enough already. They waited hopefully for salvation, but what did they get instead? The same story all over again, except this time round the perpetrators were those who they expected to help them.
author. - (ES) Mr President, giving the UN the greatest possible support is a strategic priority within the European Union's foreign policy. Our Parliament has reiterated this, with particular acknowledgement of actions in the field of conflict prevention and peace missions. This support was expressed once again by Parliament's delegation that visited New York a few weeks ago and that held talks with the Secretary-General and the people in charge of peace-keeping operations.
What we have said is consistent with the House's decision to award the Sakharov Prize to Kofi Annan, for the work that had been done in the very field that we are dealing with here. The Resolution that we are to approve should therefore be seen within the context of the solidarity that the European Union is expressing with the UN's difficult work in this field.
It is regrettable and extremely unfortunate for the organisation itself that certain personnel acting in the name of the United Nations have behaved in a criminal fashion, carrying out proven sexual assaults on women and children in countries in which they were carrying out missions. That kind of behaviour tarnishes the image of the UN, which also faces great pressure from certain people in the world who, taking a unilateralist view of international relations, adopt the opposite view to us and would prefer to see the UN's role greatly restricted.
While we are condemning this behaviour, therefore, we are also acknowledging that they are exceptional cases and expressing our satisfaction at the fact that it has been the UN itself that has brought them to light. We must also urge the United Nations to take the greatest possible care in its selection and training of people taking part in these missions, either as agents of the UN or as participants from the Member States or associated NGOs.
For the UN and for those of us who identify with it, it is essential to clear up any doubts over the view we take of the behaviour being condemned, and we all have the responsibility of ensuring that the guilty people do not go unpunished.
(ES) Mr President, while it is unacceptable that anyone should exploit or abuse women and children, taking advantage of their defencelessness and vulnerability, as we are seeing on a daily basis in Afghanistan or - as has already been mentioned - in the recent cases of Sudan or the Republic of Congo, it is absolutely unforgivable that those responsible for that abuse should also be responsible for protecting the women and children concerned.
This is particularly serious if, to make matters worse, it is United Nations personnel, whose stated role, as has been pointed out, is to protect not just these people's lives and dignity, but also peace as a concept.
The constant cases of sexual violence, therefore, such as those committed in Haiti or in Liberia by United Nations staff and particularly by soldiers, civilian personnel and police, must not under any circumstances be ignored or go unpunished. They must be appropriately condemned and penalties applied.
In this regard, it is extremely worrying that the staff expelled from the organisation for having engaged in sexual exploitation or abuse are rarely prosecuted in their countries. The governments of those countries therefore have a responsibility, and it is therefore also necessary that impunity in relation to incidents of this kind should not be accepted under any circumstances. That requires that we move towards the adoption of an international treaty which, being of a binding nature and involving penalties, can clearly detect, and take action in relation to, practices of this kind when they take place.
Any kind of flexibility in this regard would be entirely unacceptable. I believe it necessary, firstly, for the fundamental and classic principle of zero tolerance to be properly applied, as the Secretary-General of the United Nations, Kofi Annan, has said on several occasions. Secondly, the issue must also be tackled from the point of view of the vulnerability suffered by women in post-war conflict situations.
It is therefore important that aid programmes should prioritise the empowerment of women so that they themselves can defend themselves in these situations and be less vulnerable than they are at the moment.
on behalf of the PPE-DE Group. - (DE) Mr President, the UN is an organisation which enjoys a high degree of credibility worldwide on the subject of maintaining peace. It is extremely important that this good reputation is preserved. If all we receive is shocking reports of rape and sexual abuse, we must also assume, unfortunately, that a high number of incidents have gone unreported, also in view of the fact that reports are circulating of a culture of silence within the UN missions themselves. I am convinced that only a strategy of zero tolerance will succeed. This means that the commanders on site must be able to send the persons in question home immediately, in which connection the country responsible for sending the individual in question is under an obligation to prosecute said party at home under criminal and disciplinary law. For the individual soldiers, many of whom are from developing countries, such deployment is also of financial interest. If it gets about that examples are actually to be made by sending people home, meaning that money is no longer paid, this would presumably be the most effective way of reducing such incidents in future. However, it must also be made clear that superiors who tolerate such conduct will no longer be available for deployments of this nature in future.
on behalf of the PSE Group. - (DE) Mr President, the references to the sexual abuse of children in Haiti and Liberia by UN personnel is just the most recent in a long list of similar scandals. These human rights violations contrast starkly with the humanitarian task of the United Nations to preserve peace.
In many parts of the world, UN troops assist in overseeing the transitions from dictatorships to democracies and transformation processes. Time and again, however, individual UN soldiers have committed serious misdemeanours, damaging the reputation of the peacekeepers. Since troop training and discipline is ultimately also the responsibility of the Member States, we call on those countries which provide UN contingents to initiate disciplinary proceedings against the parties accused. We call on the United Nations to create a working environment in which the culture of silence does not stand a chance, for this is inconsistent with the zero tolerance policy of the United Nations.
It should not be the case that sexual abuse goes unreported for fear of reprisals. Reference has also already been made today to the importance of strengthening the role of women. In connection with this, I would like to appeal to the Council, the Commission and also to the UN, that Resolution 1325, which was adopted by the UN Security Council in 2000, be implemented in practice.
on behalf of the ALDE Group. - Mr President, there is now ample evidence that a number of United Nations peacekeepers have, in recent years, been involved in hideous crimes against the vulnerable civilian populations they are supposed to protect. These crimes include such abominable acts as rape and sexual exploitation of children.
In considering the subject, there are three aspects that are extremely worrisome and disconcerting. First, it is almost certain that the reported and investigated cases are only the tip of the iceberg. Some claim that, for every case investigated, there are ten that will never come to light. Second, in most instances a cover-up operation is put in motion, not just by the criminals involved, but also by their superiors in command - the comradeship-in-arms of soldiers becoming the conspiracy and concealment of criminals.
In any event, carrying out a proper investigation under the circumstances involved is not just difficult, but, in most cases, it is impossible. Of relevance here is the fact that jurisdiction over UN soldiers lies with the country of origin of the individuals involved. Such a jurisdiction process is strewn with procedural and legal problems and, in effect, provides UN soldiers with immunity from prosecution.
Third, in most cases investigated and found to be substantiated, the guilty get away with minimal punishment. Ordinarily, a paedophiliac rapist would get life imprisonment in most countries, but a UN paedophiliac rapist would probably merely be disciplined, or would just be excluded from again being hired by UN missions.
This shameful, despicable and abhorrent criminal activity by UN personnel cannot go unpunished, and neither can the ultimate political responsibility of the UN hierarchy be swept under the carpet. The outgoing UN Secretary-General, Mr Kofi Annan, has a lot of explaining to do in this respect.
on behalf of the IND/DEM Group. - (PL) Mr President, the present debate on breaches of human rights is particularly shocking and repulsive as it relates to human trafficking and sexual abuse against children in Liberia, Haiti, Congo and elsewhere by the staff of humanitarian missions who are supposed to provide help and care to the victims of starvation and armed conflict and ensure their security, protection and nourishment.
Exploitation, sexual abuse, forced prostitution and trading in starving children show what degradation and moral depths people can sink to when they are driven by their urges and ignore moral principles. Even if only a handful of individuals are guilty of such vile and shocking practices, it is the others, the thousands of dedicated mission personnel, who bear the burden of suspicion, and this leads to a loss of hope.
That is why we cannot remain silent and must demand that the guilty be punished, and that the personnel of humanitarian missions be carefully selected and screened.
(PL) Mr President, I would like to highlight three issues. Firstly, the shock and horror that resulted form the reports of UN forces being implicated in sexual abuse in Liberia and Haiti make it clear that these questions must be fully cleared up by the structures of the UN, and that the individuals guilty of these crimes must be brought to justice and punished.
The second point is what Miguel Angel Martínez has already spoken about, which is the role of UN peacekeeping forces in the modern world, and the importance which the European Union attaches to these forces.
The third point is the need for special training for UN peacekeeping forces in human rights, which should include an element of gender relations. I would also like to underline that there should be a proportionate participation by women in UN peacekeeping missions. These actions could in future become a guarantee that crimes of this type are never repeated.
Mr President, after East Timor, Somalia, Kosovo and Congo, can we really see what is happening in Haiti and Liberia as exceptional? Wherever the UN goes it seems that sexual abuse occurs against the civilians they are supposed to protect.
Kofi Annan has been the Secretary-General of the UN and its peacekeeping forces for many years while this abuse by UN personnel, for whom he bears responsibility, has been taking place. He has done nothing about it. Instead, he allows it to be covered up, as an internal UN report on sexual abuse in East Timor demonstrates. Though sexual abuse has been a problem there since the arrival of the UN in 1999, not one UN staff contractor or soldier has been brought to justice, even when it involved East Timorese children. The Pope and the Vatican are held responsible for sexual abuse by priests, so why does the same principle not apply to Kofi Annan and the UN?
Mr Annan will retire soon to great honours and a generous pension. I hope his successor will take sexual abuse seriously.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, it goes without saying that the Commission shares Parliament's indignation and concern at this unacceptable and intolerable behaviour by soldiers engaged in peacekeeping operations.
As such, of course, this question is not strictly speaking within the Commission's competence. It is, however, obvious that the exploitation and sexual abuse of which some of the Blue Berets have been guilty can only be of very serious concern to us. These incidents have not only sapped the confidence of the local populations, who are already traumatised and impoverished, but they are also in breach of the obligation of care incumbent on all peacekeeping personnel.
The Commission therefore fully supports the measures taken by the UN as part of its policy of zero tolerance towards such acts of exploitation and sexual abuse. Obviously, the Commission joins the European Parliament in encouraging the UN to quickly take the severest action in this matter.
The debate is closed.
The vote will take place presently, following this afternoon's debates.